NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
29-OCT-2021

08:41 AM

Dkt. 48 MO

NO. CAAP-XX-XXXXXXX
IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAI‘I

STATE OF HAWAI'I, Plaintiff-Appellee,
Ve.
JONATHAN S. VADEN, Defendant-Appellant

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CASE NO. 2CPC-XX-XXXXXXX)

MEMORANDUM OPINION
(By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

Defendant-Appellant Jonathan S. Vaden (Vaden) appeals
from the Order of Resentencing Revocation of Probation entered on
February 28, 2020 (Order of Resentencing) and the Findings of
Fact, Conclusions of Law and Order Denying Motion to Correct and
Clarify Order of Resentencing (FOF/COL/Order) entered on June 26,
2020 in the Circuit Court of the Second Circuit (circuit court).!

On appeal, Vaden raises a single point of error,
contending the circuit court erred in refusing to credit him the
full amount of time he had already served.

Based on our careful review of the record and for the
reasons discussed below, we affirm.

I. Background

On November 5, 2018 Plaintiff-Appellee State of Hawai‘i

(State) indicted Vaden on Count I, Attempted Promoting a

 

+ The Honorable Richard T. Bissen presided.
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

Dangerous Drug in the First Degree under Hawaii Revised Statutes
(HRS) §§ 705-500 (2014) and 712-1241(1) (b) (ii) (A) (Supp. 2019);
Count II, Promoting a Dangerous Drug in the Second Degree, under
HRS § 712-1241(1) (b) (i) (Supp. 2019); Count III, Promoting a
Dangerous Drug in the Third Degree, under HRS § 712-1243(1)
(2014); Count IV, Promoting a Harmful Drug in the Third Degree,
under HRS § 712-1246(1) (2014); Count V, Promoting a Detrimental
Drug in the Second Degree, under HRS 712-1248(1)(c) (2014); and
Count VI, Prohibited Acts Related to Drug Paraphernalia, under
HRS § 329-43.5(a) (Supp. 2019).

On May 13, 2019, Vaden entered a no contest plea
involving this case and four other criminal cases. With regard
to the charges in this case, 2CPC-XX-XXXXXXX, Vaden pleaded no
contest to Counts II-VI, and Count I was dismissed. Vaden also
pleaded no contest in the four other criminal cases: 2CPC-18-
0000413; 2CPC-XX-XXXXXXX; 2CPC-XX-XXXXXXX; and 2CPC-XX-XXXXXXX.
As part of the plea agreement, Vaden agreed that if he did not
successfully complete the Maui Drug Court Program, his sentence
in this case would run consecutively to his sentences in the four
other cases.

On May 13, 2019, the circuit court also entered a
"Judgment and Sentence of the Court: Probation" in which it
sentenced Vaden in all five cases. With respect to the counts in
this case, the circuit court sentenced Vaden to pay a fine as to
Count VI and to serve terms of probation, including specified
terms of imprisonment, as to the remaining Counts II, III, IV and
Vv.

On June 5, 2019, Vaden petitioned the circuit court for
admittance into the Maui Drug Court Program as a probationer.

The circuit court granted Vaden's petition, allowing him to enter
the Maui Drug Court Program.

On July 22, 2019, Vaden was released from Maui
Community Correctional Center, but he was taken back into custody
on December 5, 2019. On January 21, 2020, Vaden was terminated

from the Maui Drug Court Program.
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

 

On February 28, 2020, the circuit court issued the
Order of Resentencing, which revoked Vaden's probation and
resentenced him in all five cases. Given that Vaden did not
successfully complete the Maui Drug Court Program, he was
sentenced consistent with the terms of his plea agreement in
that: his sentences in the other four cases (2CPC-XX-XXXXXXX;
2CPC-XX-XXXXXXX; 2CPC-XX-XXXXXXX; and 2CPC-XX-XXXXXXX) were
concurrent with each other; and his sentences for the counts in
this case (2CPC-XX-XXXXXXX) were concurrent with each other, but
consecutive to the terms imposed in the other four cases. The
order also provided that credit would be given for time served.

On May 1, 2020, Vaden Filed a motion to reconsider his
sentence, in which he argued he was entitled to receive a 340 day
credit in this case, but that the Department of Public Safety
(DPS) had given him only one day of jail credit. Vaden
acknowledged he had received 340 days credit of time served in
the other four cases.

The circuit court heard the motion on May 15, 2020, but
continued the hearing to obtain DPS's reasoning in calculating
Vaden's time served. In a supplemental memorandum, Vaden
attached an exhibit containing an email from DPS stating in
relevant part:

VADEN was sentenced to a consecutive sentence, and after
calculating all of his credits the longest running case # is
2CPC-18-457 sent. 2/28/20 to 5 years with a max out date of
11/14/2023. Due to case# 2CPC-18-844 being a consecutive
case that sentence start date is 11/15/2023 to 10 years with
1 day credit. The consecutive sentence will not receive pre
sentenced credit for the same period of time more than once.
VADEN received 1 day credit due to his initial arrest and
was in custedy a separate time that don't [sic] overlap
credits in other cases. This is to avoid "double dipping".

The continued hearing was held on June 5, 2020.
Relying on State v. Tauiliili, 96 Hawai‘i 199, 29 P.3d 914
(2001), the circuit court denied the motion, stating:

THE COURT: I want to first have the record reflect that the
defendant is receiving his full credit in this Court's mind,
and is my finding that he is receiving his full credit for
pretrial confinement as determined by the Department of
Public Safety.

He is net getting it twice. He's receiving it once in
cases 18-315, 348, 413 and 457.
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

He is net receiving it in Case 844, the subject of
this motion, because he was already credited it in those
other cases.

The Department of Public Safety decided to take the
longest of the sentence he had served up until then, given
credit for it. And again, he's receiving it, in the
language of Tauiliili, in the aggregate.

Um, I agree with the finding of Public Safety that for
him to be granted in [this case] would be a double credit,
which was not the intent of the plea agreement of the
parties anyway. That he serve a consecutive, ah, ten year
sentence to the other five year sentences he had received.

(Emphasis added). On June 26, 2020 the circuit court issued its
FOF/COL/Order denying Vaden's motion.?

 

2 The FOF/COL/Order provided in relevant part:

Findings of Fact

1. The Court finds that Defendant is being given full
credit for presentence imprisonment by the Department of
Public Safety;

2. The Court finds that Defendant is receiving credit for
presentence imprisonment, once, in the following cases:
29CPC-XX-XXXXXXX(4}, 2CPC-XX-XXXXXXX (4), 2CPC~XX-XXXXXXX (4)
AND 2CPC-XX-XXXXXXX (4);

3, The court finds that Defendant is not receiving credit
for presentence imprisonment in 2CPCc-XX-XXXXXXX (4) because
Defendant has already been credited for the presentence
imprisonment in 2CPC-XX-XXXXXXX(4}, 2CPC-XX-XXXXXXX (4),
2CPC-XX-XXXXXXX(4) and 2CPC-XX-XXXXXXX(4), and Z2cpc-18-
0000844(4) is to be served consecutive to 2CPC-18-
0000315(4), 2cPC-XX-XXXXXXX (4), 2CPC-XX-XXXXXXX(4) and 2CPC-
XX-XXXXXXX (4);

4. The Court finds that Defendant entered into a plea
agreement with the State wherein Defendant agreed to the
above described consecutive sentence[.]

Conclusions of Law

1. "“[W]hen consecutive sentences are imposed, credit for
presentence imprisonment is properly granted against only
the aggregate of the consecutive sentence terms." State v.
Tauiliili, 96 Hawai'i 199, 29 P.3d 918 (2001).

2. "Based on its plain language [of HRS § 706-671(1)], a
person is entitled to presentence detention credit if (1)
the person is a defendant (2) sentenced to imprisonment (3)
who had previously been detained in a State institution (4)
following the person's arrest (5) for the crime which
sentence was imposed." State v.. Abihai, SCWC-XX-XXXXXXX at
21 (2000).

3. The Court concludes Defendant is receiving credit for
presentence imprisonment in compliance with Taviliili and
Abihail.]
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

 

Vaden timely filed a notice of appeal.
II. Dascussion

Vaden contends the circuit court erred by not granting
him 340 days of incarceration credit with respect to his
sentences in this case, in addition to the 340 days of credit he
already received with respect to his sentences in the other four
cases. Specifically, he argues: (1) that "[t]he circuit court's
failure to deduct [340 days of incarceration credit] from the
maximum term of imprisonment is a glaring violation of the Double
Jeopardy Clauses and HRS § 706-671" and (2} the circuit court
erred in concluding that "Vaden cannot be credited with time
served because the sentence in this case runs consecutively to
four unrelated cases."

"The question whether a proceeding violates the
constitutional prohibitions against double jeopardy is reviewed
de novo." State v. Lee, 91 Hawai‘i 206, 209, 982 P.2d 340, 343
(1999). "Statutory interpretation is a guestion of law
reviewable de novo." State v. Abihai, 146 Hawai‘i 398, 406, 463
P,3d 1055, 1063 (2020) {original emphasis omitted).

HRS § 706-671 (2014) provides in relevant part:

(1) When a defendant who is sentenced to imprisonment has

previously been detained in any State or local correctional
or other institution following the defendant's arrest for

the crime for which sentence is imposed, such period of
detention following the defendant's arrest shall be deducted
from the minimum and maximum terms of such sentence. The
officer having custody of the defendant shall furnish a
certificate to the court at the time of sentence, showing
the length of such detention of the defendant prior to
sentence in any State or local correctional or other
institution, and the certificate shall be annexed to the
efficial records of the defendant's commitment.

(2) When a judgment of conviction or a sentence is vacated
and a new sentence is thereafter imposed upon the defendant
for the same crime, the period of detention and imprisonment
theretofore served shall be deducted from the minimum and
maximum terms of the new sentence. The officer having
custody of the defendant shall furnish a certificate to the
court at the time of sentence, showing the period of
imprisonment served under the original sentence, and the
certificate shall be annexed to the official records of the
defendant's new commitment.

(emphases added).
AS an initial matter, we note that neither Vaden nor

the State makes a clear distinction between presentence credit

3
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

under HRS § 706-671(1) and probation incarceration credit under
HRS § 706-671(2) in the calculation of the asserted 340 days for
time served.* On appeal, Vaden asserts that HRS § 706-671({2)
controls and requires that he receive credit for the full 340
days.’ However, HRS § 706-671(2) applies only to the time served
while Vaden was incarcerated as a condition of his probation and
not to any presentence incarceration. In essence, Vaden's
contention that HRS § 706-671(2) controls results in his waiving
any argument that he is entitled to presentence credit under HRS
§ 706-671(1). However, if Vaden's contentions in his Motion to
Reconsider Sentencing are correct, see footnote 3, a significant
part of the 340 credit days he seeks is based on presentence
credit. It also appears that at least part of the 340 days
consists of days Vaden was incarcerated after the probation
sentence was entered on May 13, 2019. In short, it appears that:
both HRS §§ 706-671(1) and (2) are implicated in this case; Vaden
asserted both provisions in the circuit court; but Vaden asserts
only HRS § 706-671(2) controls in his reply brief. Ultimately,
we conclude the record is unclear as to what portion of the 340
days constitutes presentence days and probation sentence days,
but with respect to either type of credit due, Vaden is not

 

2° The State does not challenge Vaden's calculation of 340 days in
credit for time served. However, neither party's appellate briefing addresses
how the 340 days was determined or the time periods of which it consists.

In Vaden's Motion to Correct and Clarify Order of Resentencing (Motion
to Reconsider Sentencing), filed in the circuit court on May 1, 2020, he
claims the 340 days consists of the following: 255 days between November 9,
2018 to July 22, 2019; and 85 days between December 5, 2019 to February 28,
2020. These dates appear to be in reference to the following: on November 9,
2018, Vaden was arrested; on July 22, 2019, Vaden was ordered released from
Maui Community Correctional Center following his petition te the Maui Drug
Court Program.; on December 5, 2019, Vaden was again taken into custody; on
February 28, 2020, Vaden was sentenced.

4 In Vaden's Mction to Reconsider Sentencing filed in the circuit
court, he cited HRS § 706-671(1). Then, in a supplemental memorandum, Vaden
also relied on HRS § 706-671(2). At the second hearing on Vaden's Motion to
Reconsider Sentencing, Vaden urged the circuit court to deduct his
presentencing credit pursuant to HRS § 706-671(2). The cireuit court's
FOF/COL/Order relied on HRS § 706-671{1)}. Although Vaden cites both
subsections in the opening brief and reply brief, Vaden states in his reply
brief that HRS § 706~671(2) controls in this case.

6
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

 

entitled to a double credit for those days under the
circumstances in this case.

The Hawai‘i Supreme Court in State v. Delima, held that
a probationer who violated probation and was subsequently
sentenced under HRS § 706-625(e)° was entitled to credit for time
served pursuant to HRS § 706-671(2) where the defendant's
imprisonment had been a condition of probation. 78 Hawai'i 343,
346-48, 893 P.2qa 194, 197-99 {1995}. Here, imprisonment was an
original condition of Vaden's probation and he was imprisoned
before his release pursuant to petition into the Maui Drug Court
Program. ,

Vaden first argues that the circuit court's failure to
deduct his term of probation imprisonment violates the double
jeopardy clause. North Carolina v. Pearce, 395 U.S. 711, 718-719

 

(1969) ("(T]he constitutional guarantee against multiple
punishments for the same offense absolutely requires that
punishment already exacted must be fully 'credited' in imposing
sentence upon a new conviction for the same offense." (footnote
omitted)); State v. Taparra, 82 Hawai‘i 83, 89, 919 P.2d 995,

1001 (App. 1996) ("[T]the prohibition against multipie
punishments for the same offense set forth in Pearce also inheres
in our state constitution. See Haw. Const. art. 10, § 1[.]™}.
However, it is undisputed that Vaden received credit for 340 days
of time served with respect to his sentence in the other four
cases, for wnich he was sentenced simultaneously in this case.
Further, Vaden's plea agreement specifically provided that if he
did not successfully complete the Maui Court Drug Program, his
sentencing terms for this case would be consecutive to his
sentencing in the other four cases. None of the cases that Vaden

cites stand for the proposition that he is entitled to be twice

 

5 Delima cites to HRS § 706-625fe), an earlier version of HRS § 706-
625(5), which is not materially different. HRS § 706-625(5}) (2014) provides:

(5) When the court revokes probation, it may impose on the
defendant any sentence that might have been imposed
originally for the crime of which the defendant was
convicted.
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

credited for time served, especially with respect to sentences
which he agreed would be imposed as consecutive sentences.

At the continued hearing on Vaden's Motion to
Reconsider Sentencing, the circuit court relied on Tauiliili and
determined that Vaden was not entitled to be twice credited for
time served. In Tauiliili, the Hawai‘i Supreme Court held that,
"To]nce credit has been granted, no additional purpose is served
by granting a second or ‘double credit' against a later
consecutive sentence." Id. at 199, 29 P.3d at 918 (citation
omitted) .&

Thus, when concurrent sentences are imposed, presentence
credit is applied once. The credit applied once, in effect,
is applied against each concurrent sentence. This is done
because the longest term of the concurrent sentences
determines the total length of the imprisonment. However,
when consecutive sentences are imposed, credit for
presentence imprisonment is properly qranted against oniv
the aggregate of the consecutive sentence terms.

Id. (emphasis added).

Vaden argues that the instant case is distinguishable
from Tauiliili, as "Tauiliili addressed the application of jail
credit to three counts in a single case[,]" and prohibited
"duplicative applications of the same credit to offenses within a
single case." Vaden argues that because he was "in custody for
five separate cases and accrued credit for each case at the same
time[,]" the circuit court erred in "extinguish[ing] Mr. Vaden's
jail credit merely because it was accrued simultaneously with the
other cases."

Vaden relies on Garcia v. State, 125 Hawai‘i 429, 263
P.3d 709 (2010), State v. Kaluna, 106 Hawai‘i 198, 103 P.3d 358
(2004), and Killion v. State, No. 29077, 2009 WL 484411, at *1
(Haw. App. Feb. 24, 2009) (mem.) (cert. denied, 120 Hawai‘i 419,

 

6 Although Tauiliili applied presentence credit under HRS § 706-671(1),
Vaden argues for the first time in the reply brief that the policy rationale
discussed by the Hawai‘i Supreme Court should not apply to the instant case
because the policy considerations are not implicated in probation
incarceration credit pursuant to HRS § 706-671(2). This argument is waived.
Moreover, Vaden fails to raise any meritorious argument as to why a different
result should obtain with respect to probation incarceration credit,
especially where he expressly agreed to consecutive sentencing shouid he fail
to successfully complete the Maui Drug Court Program, which is what occurred.

8
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

209 P.3d 133), to support the proposition that the Hawai‘i
Supreme Court has consistently limited the ruling in Tauiliili to
consecutive counts within a single case.’ He argues that
"ImjJultiple cases call for multiple calculations and deductions
of jail credit in each case." However, Vaden's attempt to limit
the application of Tauiliiii on this basis is without merit.
Tauviliili is dispositive on this issue, i.e., whether credit for
time served should apply to consecutive sentences.

In Tauititii, the defendant was sentenced to ten years
each for Count I and Count II, and five years for Count III. 96
Hawai‘i at 197, 29 P.3d at 916. The circuit court ordered the
sentences for Count I and Count II to run concurrently, and for
Count TII to run consecutively to the sentences for Count I and
II. Id. Tauiliili filed a motion seeking an order granting
presentence credit for time served, arguing that "he was entitled
to credit against each sentence.” Id. The circuit court
disagreed, holding that Tauiliili was entitled to credit for
presentence detention, but was not entitled to presentence
imprisonment credit toward each consecutive sentence. Id. The
circuit court determined that the legislative purpose of HRS §
706-671 is to “put a defendant who has been incarcerated
presentence in the same position that a defendant would be in if
he were not incarcerated presentence." Id. The circuit court
further concluded that "the credit for time served had been
applied to all offenses, thereby placing Tauiliili in the same
position as he would have been had he been sentenced the day he
was taken into custody." Id.

The Hawai'i Supreme Court affirmed, holding that
"fojnce credit has been granted, no additional purpose is served
by granting a second or 'double credit' against a later
consecutive sentence." Tauiliili, 96 Hawai‘i at 199, 29 P.3d at

918 (emphasis added}. Thus, "when concurrent sentences are

 

7 The issue before the court in each of these cases centered on the
retroactive application of Tauiliili, and not the court's intent to limit
Tauiliili to consecutive counts within a single case. Garcia, 125 Hawai'i at
431, 263 P.3d at 711; Kaluna, 106 Hawaii at 202-03, 103 P.3d at 362-63;
Killion, 2009 WL 484411, at *5-6.
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

imposed, presentence credit is applied once[. . . .] However,
when consecutive sentences are imposed, credit for presentence
imprisonment is properly granted against only the aggregate of
the consecutive sentence terms." Id. (emphasis added).

The Hawai'i Supreme Court further held:

[T]o allow multiple credit for consecutive sentences would
defeat the legislative purpose underlying consecutive
sentencing. Were this not so, the more consecutive sentences
a criminal defendant received, the more credit he would
accrue for presentence imprisonment. This would not be the
result intended by the legislature, as this construction of
the statute would actually penalize those who could afford
to post bail and would thus defeat the purpose of
"equalization" noted in the commentary to HRS § 706-671
(1993).

Id. (emphasis added).

Here, although Vaden attempts to distinguish Tauiliili
based on the fact that his sentences were imposed in separate
cases, this distinction is not persuasive. The Hawai'i Supreme
Court's analysis in Tauiliili is equaily germane whether a
sentence is being imposed consecutively to other sentences in the
same case, as in Tauiliili, or consecutively to sentences imposed
in a separate case, as here. To grant credit for time served
based on the number of cases would be contrary to the legislative
policy underlying HRS § 706-671. See Tauiliili, 96 Hawai'i at
199, 29 P.3d at 918 (holding that to allow for multiple credit
for consecutive sentences would defeat the purpose underlying
consecutive sentencing because "the more consecutive sentences a
criminal defendant received, the more credit he would accrue for
presentence imprisonment.").—

Here, as in Tauiliili, Vaden received full credit
toward the aggregate of his consecutive sentences. In arguing a
distinction between consecutive sentences imposed in the same
case versus in separate cases, Vaden asserts a distinction
without any material difference. The circuit court found that
because Vaden received credit in the other four cases, Vaden
already received full credit for the total aggregate sentence
because the circuit court sentenced Vaden consecutively to the

other four cases pursuant to the plea agreement.

10
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

 

Further, Vaden's reliance on Abihai is unpersuasive, as
that case undermines his position.® There, Abihai was serving a
life term imprisonment for multiple felonies. Id. at 400, 463
P.3d at 1057. He was arrested after he left a work furlough, and
was later charged with escape in the second degree. Id. The
eclreuit court imposed a five-year prison term for the separate
escape conviction to run concurrent to his life sentence and
denied him credit for time served. Id. The Hawai‘i Supreme
Court heid that Abihai was entitled to presentence credit for
time served while in custody for the escape charge pursuant to
HRS § 706-671(1) for "presentence time served in connection with
the offense for which the defendant is being sentenced[.]" Id.
at 410, 463 P.3d at 1067. The Hawai‘i Supreme Court cited
Taviliili in support, stating:

Taviliili held that a defendant is entitled to presentence
detention credit on each of the cases for which a defendant
is sentenced to concurrent sentences. 96 Hawai'i at 199, 29
P.3d at 918. As noted, the circuit court sentenced Abihai to
serve his five-year sentence for the escape conviction
concurrently with his life sentence for his previous
convictions.

Abihai, 146 Hawai‘i at 410, 463 P.3d at 1067 (emphases added).
Thus, the Hawai'i Supreme Court's ruling in Abihai applied
Tauiliili, granting Abihai presentence credit to his concurrent
sentences, regardless that he was being sentenced in a separate
case. See id. Abihai did not involve consecutive sentences, but
it is pertinent that the Hawai‘i Supreme Court applied Taviliili
and did not distinguish time served based on whether the
sentences were imposed in the same case or a separate case. See
id. Here, the circuit court imposed Vaden's sentencing terms, in
all five cases, pursuant to one plea agreement, after he failed

to complete the Maui Drug Court Program.

 

* Although Vaden claims that Abihai allowed for presentencing credit to
accrue while a defendant was serving time in an unrelated case, Abihai did not
overturn March. The Hawai'i Supreme Court in Abihai held that the defendant
was not entitled to presentence detention credit under HRS § 706-671(1) while
he was in custody for the unrelated felony convictions. 146 Hawai‘i at 408,

463 P.3d at 1065. However, once the defendant was held to answer for the
charge against him in the instant case, with bail set at $10,000, HRS § 706-
671(1) entitled Abihai to presentence detention credit. Id.

11
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

In light of the Hawai‘i Supreme Court's ruling in
Tauiliili, and the policy objectives stated therein, Vaden was
not entitled to receive 340 days of credit on the concurrent
sentences imposed for the other four cases, and an additional 340
days of credit on the consecutive sentence in this case. To
grant Vaden the credit he asserts in this case would aliow for a
"double credit," or 680 days of credit on the aggregate of the
consecutive sentences, which is contrary to the holding in
Tauiliili.

Accordingly, we hold that the circuit court correctly
held that Vaden's 340 day credit applied only once against the
aggregate of his consecutive sentences.

III, Conclusion

We affirm the Circuit Court of the Second Circuit's
FOF/COL/Order entered on June 26, 2020.

DATED: Honolulu, HKawai‘i, October 29, 2021.

On the briefs: /s/ Lisa M. Ginoza
Chief Judge
Benjamin E. Lowenthal,

Office of the Public Defender, /s/ Katherine G. Leonard
for Appellant-Defendant. Associate Judge

Richard B. Rost, /s/ Clyde J. Wadsworth
Deputy Prosecuting Attorney, Associate Judge

for Plaintiff-Appellee.

12